Citation Nr: 1608585	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a right wrist fracture, to include post-traumatic arthritis.

2.  Entitlement to a compensable rating for scarring as service-connected residual of a right wrist fracture.

3.  Entitlement to an extraschedular evaluation for right wrist arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an increased rating for a right wrist disability.  The Board remanded for further development in November 2013.  The Appeals Management Center (AMC) readjudicated the claim in a September 2014 Supplementary Statement of the Case (SSOC).

The Statement of the Case (SOC) issued by the RO in August 2009 and the VA examinations conducted in August 2008, October 2010, and December 2013 all noted scarring related to the Veteran's right wrist disability.  Though not specified in the September 2014 SSOC, the Board herein addresses the issue of scarring as a service-connected residual of the Veteran's right wrist fracture.

The issues of service connection for back and shoulder pain as secondary to a
right wrist disability were raised by the Veteran in correspondence received in August 2008 and January 2011.  As the Board previously indicated in its November 2013 decision, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and, therefore, the Board does not have jurisdiction over them.  They are again referred to the AOJ for appropriate action.

In a May 2014 memorandum to the Director, Compensation Service, the AMC recommended that the Veteran be granted an extraschedular rating for his right wrist disability.  In a September 2014 decision, the Director, Compensation Service, denied entitlement to an increased evaluation on an extraschedular basis.  The Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  As such, the Board has jurisdiction over this denial of extraschedular evaluation on appeal.


FINDINGS OF FACT

1.  For the entire appellate period, manifestations of the Veteran's service-connected residuals of a right wrist fracture, to include post traumatic arthritis, do not include ankylosis. 

2.  For the entire appellate period, scarring as a service-connected residual of the Veteran's right wrist fracture has not been unstable or painful, nor covered a total area of at least 39 square centimeters.

3.  For the entire appellate period, the Veteran's right wrist arthritis did not present indicia of an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  For the entire appellate period, the criteria for an increased rating greater than 10 percent for service-connected residuals of a right wrist fracture, to include post-traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5010, 5214-15 (2015).

2.  For the entire appellate period, the criteria for a compensable rating for scarring as a service-connected residual of a right wrist fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2015).

3.  For the entire appellate period, the criteria for entitlement to an extraschedular rating for service-connected residuals of a right wrist fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Codes 5003, 5010, 5214-15 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Notice was provided to the Veteran in an August 2008 letter explaining the evidence required for an increased evaluation, and how VA considers such evidence in determining disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and the Veteran's available service treatment records, VA treatment records, private treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the VA examination reports dated August 2008, October 2010, and January 2014, VA examiners used their expertise to draw conclusions from the totality of the evidence.  In-person examinations were conducted, and the claims file was reviewed.

The examination reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In its November 2013 remand, the Board directed that the Veteran be reexamined to evaluate the current degree of impairment.  There has been substantial compliance with the Board's remand directives, insofar as VA obtained an adequate medical opinion following the reexamination in January 2014, and obtained an addendum opinion in April 2014.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated that there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The Board can choose the Diagnostic Code (DC) to apply, so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532 (1993).

Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the laws administered by VA, disabilities of the wrist are rated under 38 C.F.R. § 4.71a, DCs 5214 and 5215.  For rating purposes, these DCs distinguish between major, or dominant, and minor, or non-dominant, musculoskeletal groups.  Right- or left-handedness for the purpose of a major (dominant) rating will be determined by the evidence of record, or by testing upon VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  Here, a VA examiner noted in a January 2014 report that the Veteran's right hand was his dominant hand, so the Veteran's right wrist is evaluated using the major ratings provided for that musculoskeletal group.

Disabilities from post-traumatic arthritis substantiated by X-ray findings are rated under DC 5010, which, in turn, is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  
 
Limitation of motion of the wrist is generally rated under DCs 5214 and 5215.  DC 5214 applies only to ankylosis of the wrist.  Under DC 5215, dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm warrants a 10 percent evaluation.  No rating higher than 10 percent is provided for limitation of motion of the wrist where ankylosis is not present.  38 C.F.R. § 4.71a.  

Disabilities from scars are rated under DC 7800 through 7805.  DC 7800 applies to scars of the head, face, or neck; DC 7801 applies to deep and nonlinear scars at least 39 square centimeters in area; DC 7802 applies to superficial and nonlinear scars 929 square centimeters or greater in area; and DC 7805 applies to other types of scars, including linear scars, and other effects of scars evaluated under diagnostic codes 7800 through 7804, where disabling effects were not considered in a rating provided under diagnostic codes 7800 through 7804, and must therefore be considered under another appropriate diagnostic code.  38 C.F.R. § 4.118.  

Under DC 7804, for one or two scars that are unstable or painful, a 10 percent rating is warranted.  For three or four scars that are unstable or painful, a 20 percent rating is warranted.  For five or more scars that are unstable or painful, a 30 percent rating is warranted.  38 C.F.R. § 4.118, DC 7804.  Note (1) to DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board is also charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In an August 2008 lay statement, the Veteran stated that the pain in his right wrist while lifting had caused him to lift improperly, resulting in shoulder and back pain.  He also stated that he could no longer play golf or tennis because of the pain it would cause in his wrist afterward.  

During an August 2008 VA examination, the Veteran's right wrist dorsiflexion measured 35 degrees, palmar flexion was 55 degrees, radial deviation was 15 degrees, and ulnar deviation was 20 degrees, with pain first occurring at those ranges.  The Veteran's right wrist joint function was limited after repetitive use by pain, fatigue, weakness, lack of endurance, incoordination, and pain, with major functional impact.  He reported burning and aching pain, elicited both by normal usage and by physical activity, occurring constantly at a level of 7 out of 10. 

The VA examiner observed edema and tenderness of the right wrist.  Also observed was a level linear scar on the right radial wrist, measuring 6 centimeters by 0.5 centimeters, with hypopigmentation of less than 39 square centimeters.  X-rays taken during the VA examination showed an old fracture of the right carpal navicular bone, with no acute fracture, arthritic change, or other significant abnormality of the right wrist.  

During another VA examination in October 2010, the Veteran's right wrist dorsiflexion was initially 26 degrees, decreasing to 17 degrees upon repetitive motion.  Initial palmar flexion was 35 degrees, remaining at 35 degrees after repetitive motion.  Radial deviation was 15 degrees initially and 6 degrees after repetition, and ulnar deviation was 18 degrees initially and 11 degrees after repetition.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness, and pain.  The right wrist joint function was limited after repetitive use by pain and fatigue, with major functional impact due to pain.  The Veteran reported flare-ups, precipitated by physical activity, as often as four times per day, each time lasting for one hour, with pain at a level of 10 out of 10.  During flare-ups, the Veteran reported experiencing an inability to move his wrist.  He reported that he could no longer lift over 25 pounds with his right hand, and that he had to alter his grip on the steering wheel due to wrist pain, or drive with his other hand.  He also stated that he was not able to vacuum, rake leaves, trim hedges, play golf or tennis, or do push-ups or pull-ups.

The VA examiner in October 2010 observed degenerative changes in the radiocarpal joint with near bone-to-bone apposition between the radius and the navicular.  The diagnosis provided by the examiner was degenerative joint disease of the right wrist, as demonstrated by X-ray, resulting from the progression of the previously diagnosed right wrist fracture.  No ankylosis was observed.  

Additionally, the VA examiner noted a linear scar on the Veteran's radial right wrist measuring 2.5 centimeters by 0.3 centimeters, with no pain, skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, disfiguration, or limitation of motion or function.  Another circular scar that was not functionally limiting was observed on the dorsal right wrist, with an area of 3.14 square centimeters.

The Veteran submitted a lay statement in January 2011 in which he referred to his disability as ankylosis of the wrist, noting at the same time that the motion in his wrist ranged from 26 degrees to 17 degrees.  He reported that he struggled to lift 20 pounds with his right wrist.  He also stated that he had to compensate for his weakened right wrist while lifting, causing him to pull muscles in his left side and shoulder.

In another lay statement in support of his claim, dated November 2013, the Veteran noted that he had to "work around" his wrist condition in order to maintain his employment, which involved lifting heavy air cylinders, and that he did not know of any other way to make a living.  He stated that it was getting harder for him to do his work, that he missed deliveries because of pain and discomfort, and that he was not sure how much longer he could continue this type of work.

During an examination by a private physician in November 2013, it was observed that the flexion and extension of the Veteran's right wrist were both limited to zero degrees, and that he held his wrist in a fixed functional position with no motion.  The range of motion of the wrist on rotation was 70 degrees, out of 70.  The Veteran reported constant pain at a level of 8 out of 8.  A well-healed scar on the anatomical snuffbox was observed.  The Veteran's elbow and shoulder showed no tenderness and were normal upon examination.  

During the private examination, the Veteran reported that he was currently working full time, that his job description required that he be able to lift 150 pounds, and that he frequently lifted canisters up to 75 pounds.  The examining physician noted that the Veteran was right-hand dominant.

In a November 2013 lay statement included on a VA form providing consent to the release of medical information, the Veteran contended that his right wrist was "worthless" because his doctor suggested that he do no lifting.  He stated that he would lose his job if he followed this recommendation.  He again reported that he had been lifting improperly, causing him arm, shoulder, and back problems over the years.  He reported that his doctor stated that his hand had become useless due to the surgery conducted on his wrist.

Another VA examination was conducted in December 2013.  No ankylosis of either wrist joint was observed.  Examination showed a decrease in the range of motion of the Veteran's right wrist, limited to 30 degrees upon repetitive use testing.  The strength of the wrist on flexion and extension were both evaluated as 5 out of 5.  The Veteran did not report that flare-ups were impacting the function of his wrist.  The examiner noted that the right hand was the Veteran's dominant hand.  

X-rays showed degenerative joint disease of the right wrist, as well as the scaphoid fracture.  Also observed were severe narrowing of the wrist joint, flattening of the proximal pole of the scaphoid, widening of the scapholunate interval, subchondral cysts along the articular margin of the distal radius, and a corticated osseous density adjacent to the radial styloid, possibly secondary to remote trauma.  No erosive changes, acute fracture, or subluxation was identified.

The VA examiner observed scars related to the right wrist, but none were identified as painful or unstable, nor was the total area of all related scars greater than 39 square centimeters.

At the December 2013 examination, the Veteran again reported that his wrist condition impacted his ability to work.  He stated that his work since separation had involved lifting cylinders weighing about 150 pounds, using carts and lifts.  

The Veteran underwent another private examination in January 2014.  Notes from this examination included only that the Veteran had limited motion of the right wrist, with pain and swelling.  The Veteran expressed his wish not to undergo any kind of surgery, but received injections of Depo-Medrol and lidocaine in his right wrist, with no complications.  It was also noted that a previous injection in November 2013 had temporarily helped to relieve pain.  On the examination and treatment report, the Veteran annotated that his physician had told him that his right wrist was useless.

The VA examiner who conducted the December 2013 examination provided an addendum opinion in April 2014.  It noted that the Veteran had limited movement of the wrist with pain.  Noting that the Veteran was required to lift heavy cylinders, he opined that such lifting would aggravate the right wrist condition and cause pain and inflammation, ultimately leading to degenerative joint disease.  The examiner recommended that the Veteran avoid lifting with his right wrist.

Increased Rating for Residuals of Right Wrist Fracture

The Veteran has already received the maximum evaluation available under DC 5215 for limitation of motion of the wrist, to include limitation caused by painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  As such, the Board finds that the Veteran's right wrist disability does not warrant an evaluation in excess of 10 percent for limitation of motion.  

Were the record to provide competent and credible evidence that the service-connected residuals of the Veteran's right wrist fracture included ankylosis, the next higher rating of 30 percent would be warranted for favorable ankylosis of the dominant wrist in 20 degrees to 30 degrees dorsiflexion.  Though the Veteran implied in his January 2011 lay statement that ankylosis was one of the manifestations of his wrist disability, the overwhelming weight of the medical evidence of record does not support such a finding.  The Veteran does not appear to be competent to distinguish ankylosis from other causes of joint pain and stiffness.  While the Veteran is competent to report the symptoms affecting his wrist, the record does not show him to have the requisite medical knowledge to identify the etiology of such symptoms, which requires the use of imaging equipment or other diagnostic procedures to identify the fusing of bones characteristic of ankylosis.  See 38 C.F.R. § 3.159(a) (2012); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]any evidence can be competent and sufficient to establish a diagnosis when . . . a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

On the other hand, the highly probative medical evidence of record consistently shows no ankylosis.  Upon physical examination, including X-ray imaging, two VA examiners found that the Veteran did not have ankylosis in his wrist, making explicit notes of such findings in the October 2010 and January 2014 VA examination reports.  The reports of private examination in the record likewise did not diagnose ankylosis.  The Board does not find evidence sufficient to provide the Veteran with a rating under DC 5214 for ankylosis of the wrist.  38 C.F.R. § 4.71a.

The VA examination reports of August 2008, October 2010, and December 2013, as well as the private examination of November 2013, all noted scarring related to the Veteran's right wrist condition.  The largest measurements provided were 6 centimeters by 0.5 centimeters for the scar on the Veteran's radial right wrist, provided by the VA examiner in August 2008; and 3.14 square centimeters for the circular scar on the dorsal right wrist, provided by the VA examiner in October 2010.  These scars were generally described as well-healed and not functionally limiting, without being painful or unstable.  As such, the Board finds that scarring related to the Veteran's right wrist condition does not warrant a minimum compensable rating of 10 percent under DC 7804.  See 38 C.F.R. § 4.118.  The minimum compensable ratings under DCs 7800, 7801, 7802, and 7805 require either scars of the head, face or neck; deep or nonlinear scars at least 39 square centimeters in area; superficial nonlinear scars that are 929 square centimeters in area; or scars with disabling effects not considered under other scar DCs.  Id.  The Veteran's scars were observed to be no more than 6.14 square centimeters in area, at most.  No evidence of record supports a finding that would allow the assignment of a minimum rating under one of these DCs.

Extraschedular Evaluation

In a May 2015 memorandum, the AMC recommended that the Veteran be assigned an extraschedular rating, contending that the totality of the evidence tended to support a finding that the Veteran's service-connected right wrist disability was exceptional or unusual due to marked functional impairment with employment.  After administrative review of all available evidence, the Director, Compensation Service (Director), did not grant an increased evaluation on an extraschedular basis, finding no unusual or exceptional disability pattern not wholly contemplated by the regular rating criteria.  

As noted above, the Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  The Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Reviewing the Director's decision de novo, the Board finds that an extraschedular evaluation is not warranted by the evidence of record because the established rating criteria adequately describe the Veteran's disability, and the case does not present indicia of an exceptional or unusual disability picture.  

The rating criteria contemplate and adequately describe the severity and symptoms of the Veteran's disability.  His wrist condition limits dorsiflexion to less than 15 degrees due to pain, fatigue, and weakness, all of which are symptoms clearly contemplated in the rating criteria under DCs 5003 and 5215.  Even the worst possible disability picture described in the Veteran's treatment records, a wrist with zero degrees range of motion that produces constant, severe pain, without ankylosis, still fits within these criteria.  The Board notes that the constant, severe pain related to the service-connected residuals of the Veteran's fractured wrist is a manifestation contributing to the functional loss of all range of motion, but that the Veteran's wrist disability does not warrant an increased rating based, ipso facto, on the severity of the pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss).

The Veteran's case does not present indicia of an exceptional or unusual disability picture.  Though the Veteran competently and credibly reported having difficulty lifting very heavy items on the job, and being unable to meet the minimum criterion of lifting 150 pounds as specified in his job description, the Board does not find that such issues rise to the level of marked interference with the Veteran's overall employment.  The Veteran has remained employed, and the record presents no persuasive objective evidence that the Veteran has had difficulty, or will have difficulty, finding or retaining employment in general.  Likewise, nothing in the record suggests that the Veteran has been frequently, or ever, hospitalized for his wrist disability since service.  While the Veteran's treatment records reflect that he received at least two pain management injections from a private physician, these records do not indicate frequent and extensive episodes of treatment, therapy, or emergency intervention that might characterize a more unusual or exceptional wrist disability. 

TDIU Consideration

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) submits evidence of unemployability.  Id. at 453.  Here, the Veteran has submitted evidence of a service-connected wrist disability, and is presumed to be seeking the maximum benefit.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise).  

The Veteran has stated that some of the tasks involved in his current employment have exacerbated the pain associated with his disability, and that he does not believe he can continue with this work in the future.  However, the Board cannot interpret such contentions as evidence of overall unemployability, particularly in light of the fact that the Veteran has continued to follow the same substantially gainful occupation during the period on appeal, despite his right wrist disability.  In determining entitlement to a TDIU rating, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).  The Board acknowledges that the record does not provide direct evidence that the Veteran's education, training, and work experience make him suited to any type of work other than his current job.  However, in weighing the Veteran's conjecture that he may not be able to continue in his current line of work against the fact that his disability did not prevent him from maintaining full-time employment during the pendency of this appeal, the Board finds the latter fact highly persuasive and, as such, does not find there to be evidence of unemployability in the record.  Without finding that the Veteran has submitted evidence of unemployability, the Board cannot, and does not, consider entitlement to TDIU to be raised.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected residuals of a right wrist fracture, to include post-traumatic arthritis, is denied.

Entitlement to a compensable rating for scarring as service-connected residual of a right wrist fracture is denied.

Entitlement to an extraschedular evaluation for right wrist arthritis is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


